 1                                                                 The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8   OPERATING ENGINEERS’ HEALTH
     AND WELFARE TRUST FUND FOR
 9   NORTHERN CALIFORNIA, et al.,                     NO. 2:19-mc-00053 RSL

10                           Plaintiffs,
              v.
11
     R.B. PAMPLIN CORPORATION,
                                                       ORDER TO QUASH WRIT OF
12                                                     GARNISHMENT
                             Defendant,
13
     WASHINGTON TRUST BANK,
14
                             Garnishee Defendant.
15
             In accordance with plaintiffs’ motion, it is hereby
16
             ORDERED that the Writ of Garnishment entered on May 3, 2019 ordering Garnishee
17
     Defendant Washington Trust Bank to answer the Writ, be and hereby is quashed.
18

19           Dated this 21st day of May, 2019.

20
                                           A
                                           The Honorable Robert S. Lasnik
21

22


     ORDER TO QUASH WRIT OF GARNISHMENT – 1
     Cause No. 2:19-mc-00053 RSL                                            McKENZIE ROTHWELL BARLOW
                                                                                   & COUGHRAN, P.S.
                                                                             1325 FOURTH AVE., SUITE 910
                                                                                  SEATTLE, WA 98101
      1000 075 ue171206                                                              (206) 224-9900
 1   Presented by:

 2   /s/ Noelle E. Dwarzski
     Noelle E. Dwarzski, WSBA #40041
 3   McKENZIE ROTHWELL BARLOW
       & COUGHRAN, P.S.
 4   Attorneys for Plaintiffs

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER TO QUASH WRIT OF GARNISHMENT – 2
     Cause No. 2:19-mc-00053 RSL              McKENZIE ROTHWELL BARLOW
                                                     & COUGHRAN, P.S.
                                               1325 FOURTH AVE., SUITE 910
                                                    SEATTLE, WA 98101
      1000 075 ue171206                                (206) 224-9900
